Citation Nr: 0825440	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected right hip bursitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 2003 to April 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that in pertinent part, granted service connection for 
bursitis of the right hip and assigned an initial 
noncompensable evaluation, and denied service connection for 
epicondylitis of the left elbow.  

During the pendency of the appeal, the RO issued a rating 
decision in July 2006 that granted service connection for 
epicondylitis of the left elbow.  To the Board's knowledge, 
the veteran has not disagreed with the initial noncompensable 
rating assigned for the service-connected left elbow 
epicondylitis, and that matter is not before the Board.  


FINDING OF FACT

Since service, bursitis of the right hip has been manifested 
by tenderness and stiffness in the right hip area with 
flexion limited to 95 degrees because of stiffness; however, 
x-rays of the right hip are within normal limits and there is 
no demonstrated hip abnormality.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for service-connected right hip bursitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-5255 
(2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Moreover, the Statement of the Case, issued in July 2006 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate her claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of her claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks an initial compensable rating for right hip 
bursitis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When an unlisted disability is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The service medical records establish that the veteran was 
treated for right hip pain beginning in February 2004, when 
she pulled a muscle in her right hip, and described the pain 
as unbearable.  

In December 2004, the veteran was still complaining of right 
hip pain, and described it as a constant throbbing.  On 
examination, there was tenderness to palpation, mostly over 
the right greater trochanter.  The assessment was right hip 
bursitis and the veteran received a steroid injection in the 
right hip.

The veteran was separated from active service approximately 4 
months later, in April 2005.  

Outpatient VA treatment records from May 2005 show continued 
complaints of right hip pain, although she also noted pain in 
several other joints as well.  X-rays of the right hip were 
within normal limits.  

At an October 2005 VA examination, straight leg raising was 
negative in the sitting position and in the supine position 
with one exception.  While lying supine she could raise 
either leg easily to 80 degrees of hip flexion with no pain 
or stiffness; however, she could only raise both legs held 
straight while lying supine if she tried to raise them 
together to about 18 degrees maximum of hip flexion, which, 
according to the examiner was caused by deconditioning.  
Cross leg maneuvers were accomplished easily, both while 
sitting or lying supine, putting each heel to the opposite 
knee with no pain or problem.  According to the examiner, the 
veteran's trunk mobility was unbelievably mobile.  Standing 
erect, she had no kyphosis.  She could back bend without pain 
12 degrees, forward bend without pain 95 degrees, side bend 
to the right 50 degrees with no pain and shoulder twist 75 
degrees right and left with no pain.  There was pinpoint 
tenderness behind the right greater trochanter consistent 
with trochanteric bursitis in the right.  She could extend 
each hip fully to 0 position, standing and lying supine.  She 
could only flex each hip to 95 degrees, which was less than 
normal, limited there by stiffness, not pain.  Internal and 
external bending of the hip joints separately and internal 
and external rolling of each full lower extremity all failed 
to show any abnormality suggesting a hip joint abnormality.  
The examiner referred to the May 2005 hip x-rays, and noted 
the following impression:  Right hip bursitis, currently 
resolved, no disability.  

The veteran's service-connected right hip bursitis is rated 
as non-compensable pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  The regulations state that bursitis, which 
corresponds to Diagnostic Code 5019, is to be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255, provide the criteria for rating hip and thigh 
disabilities based on limitation of motion.

To warrant a compensable rating pursuant to Diagnostic Code 
5250, there must be demonstrated ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).  Ankylosis of the hip has 
never been demonstrated; thus, a compensable rating under 
Diagnostic Code 5250 is not for application in this case.  

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; and a 20 
percent rating where flexion is limited to 30 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

A compensable rating is not assignable under Diagnostic Code 
5251, 5252 or 5253 because extension of the thigh is not 
limited to 5 degrees, flexion of the thigh is not limited to 
45 degrees or more, abduction of the thigh is not limited 
such that the legs cannot be crossed, and rotation is not 
limited such that it is not possible to toe out more than 15 
degrees.  

Diagnostic Codes 5254 and 5255 provide for compensable 
evaluations for flail hip joint, fracture, or malunion of the 
hip or femur.  None of these conditions have been 
demonstrated; thus, compensable ratings under Diagnostic Code 
5254 and 5255 are not for application in this case.  

Bursitis may also be rated pursuant to degenerative 
arthritis, under Diagnostic Code 5003.  The criteria 
pertaining to degenerative arthritis under Diagnostic Code 
5003 instruct to rate degenerative arthritis established by 
X-ray findings on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating is assigned 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  These ratings may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, there is no objective x-ray evidence of 
arthritis or other hip joint abnormality.  As such, a 
compensable rating under Diagnostic Code 5019 is not for 
application in this case.  

The veteran's right hip pain is acknowledged; however, absent 
objective findings of arthritis, a right hip abnormality 
and/or compensable limitation of motion due to pain, an 
increased rating is not warranted.  There is no other 
diagnostic code that would appropriately provide for a 
compensable rating for the service-connected right hip 
bursitis at any time during the appeal period, based on the 
medical evidence of record.  

The preponderance of the evidence is against the claim for an 
initial compensable rating for the service-connected right 
hip bursitis; there is no doubt to be resolved; and a 
compensable rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  


ORDER

An initial compensable rating for the service-connected right 
hip bursitis is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


